DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-36, 38-39, 47, 49, and 50 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson (US Patent Application Publication 20060161136).
Regarding claim 31, Anderson teaches a surgical system comprising: a surgical bed (Figure 1; O) configured to support a patient (Figure 1; P); a first mechanical arm (Figure 1; 4) in a location relative to the surgical bed where the first mechanical arm can access an abdomen of the patient supported by the surgical bed (Figure 1; top right 4), wherein the first mechanical arm is configured to perform a laparoscopic procedure on the patient supported by the surgical bed (Paragraph 44); and a second mechanical arm (Figure 1; left 4) in a location relative to the surgical bed where the second mechanical arm can access an anatomical lumen of the patient supported by the surgical bed, wherein the second mechanical arm is configured to perform an endoluminal procedure on the patient supported by the surgical bed (Paragraph 44 says that the system can perform endoscopic procedures, and procedures such as colonoscopy are endoscopic procedures). Examiner further notes that the performance of specific procedures is intended use, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 32, Anderson teaches the first mechanical arm is robotically actuated to the location where the first mechanical arm can access the abdomen, and the second mechanical arm is robotically actuated to the location where the second mechanical arm can access the anatomical lumen (Figure 1; top right 4 can access abdomen as shown, and bottom right 4 or the left 4 can access, for example, the colon for a colonoscopy).
Regarding claim 33, Anderson teaches the first and second mechanical arms are on different sides of the surgical bed (Figure 1; 4 right and left).
Regarding claim 34, Anderson teaches the location of the first mechanical arm is around the abdomen of the patient supported by the surgical bed, and the location of the second mechanical arm is below or above the abdomen of the patient supported by the surgical bed (Figure 1; 4 as shown).
Regarding claim 35, Anderson teaches the location of the first mechanical arm is beside an edge of the surgical bed, and the location of the second mechanical arm is beyond the edge of the surgical bed (Figures 1 and 2, depending on the way that 4 was turned, it could be at an edge or, if turned 180 degrees from the positioning shown in Figure 1, would be beyond the edge).
Regarding claim 36, Anderson teaches the first mechanical arm is translatable along a rail to the location of the first mechanical arm, and the second mechanical arm is translatable along a rail to the location of the second mechanical arm (Figure 2; rail 36, the system can be placed anywhere along the rail as shown).
Regarding claim 38, Anderson teaches the first mechanical arm is configured to guide a laparoscopic instrument into the abdomen of the patient supported by the surgical bed, and the second mechanical arm is configured to guide an endoscopic device into the anatomical lumen of the patient supported by the surgical bed (Figure 1; top right 4 at abdomen, bottom 4 can access at least a colon for a colonoscopy, see also Paragraph 44).
Regarding claim 39, Anderson teaches a third mechanical arm (Figure 1; 4, bottom right) in a location relative to the surgical bed where the third mechanical arm can access the abdomen of the patient supported by the surgical bed (Figure 1; as shown), wherein the first and third mechanical arms are both configured to perform the laparoscopic procedure on the patient supported by the surgical bed (Figure 1; as shown and Paragraph 44); and a fourth mechanical arm in a location relative to the surgical bed where the fourth mechanical arm can access the anatomical lumen of the patient supported by the surgical bed, wherein the second and fourth mechanical arms are both configured to perform the endoluminal procedure on the patient supported by the surgical bed (Paragraph 45 says that the exact number of manipulator assemblies can depend on the procedure and so any number could be included on the table, and as they are translatable and moveable about the rails of the table two could be placed near the abdomen and two near whichever lumen was desired).
Regarding claim 47, Anderson teaches a method of operating a surgical system, the method comprising: moving a first mechanical arm to a first location with respect to a surgical bed (Figure 1; 4, top right); accessing, by the first mechanical arm in the first location, an abdomen of a patient on the surgical bed (Figure 1; 4, top right as shown); performing, by the first mechanical arm accessing the abdomen, a laparoscopic procedure on the patient on the surgical bed (Paragraph 44); moving a second mechanical arm (Figure 1; 4, left) to a second location with respect to the surgical bed; accessing, by the second mechanical arm in the second location, an anatomical lumen of the patient on the surgical bed (Figure 1; 4, left can at least access the colon); and performing, by the second mechanical arm accessing the anatomical lumen, an endoluminal procedure on the patient on the surgical bed  (Paragraph 44 says that the system can perform endoscopic procedures, and procedures such as colonoscopy are endoscopic procedures). Examiner further notes that the performance of specific procedures is intended use, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 49,  Anderson teaches the first mechanical arm in the first location is positioned alongside the surgical bed (Figure 1; 4, top right as shown), and the second mechanical arm in the second location is positioned beyond the patient bed (Figures 1 and 2, depending on the way that 4 was turned, it could be at an edge or, if turned 180 degrees from the positioning shown in Figure 1, would be beyond the edge).
Regarding claim 50,  Anderson teaches performing the laparoscopic procedure by robotically controlling (Paragraph 48) a laparoscopic instrument (Paragraphs 44 and 60) with the first mechanical arm; and -7-Application No.: Unassigned Filing Date:Unassigned performing the endoluminal procedure by robotically controlling (Paragraph 48) an endoscopic device (Paragraph 55) with the second mechanical arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Application Publication 20060161136) in view of Coste-Maniere (US Patent Application Publication 20070293734).
Regarding claim 37, Anderson does not specifically teach the endoluminal procedure performed by the second mechanical arm is a urological procedure, a ureteroscopy, a hysteroscopy, a colonoscopy, a bronchoscopy, or a gastro-intestinal procedure. Coste-Maniere teaches performing a hysteroscopy via a manipulator (Paragraph 8 “this type of endoscopic technique is employed in, for example, arthroscopy, retroperitoneoscopy, pelviscopy, nephroscopy, cystoscopy, cistemoscopy, sinoscopy, hysteroscopy, urethroscopy, and the like”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the endoluminal procedure of Anderson to be a hysteroscopy as in Coste-Maniere because the performance of specific procedures is intended use, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Claim(s) 40-42, 44-46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Application Publication 20060161136) in view of Cooper (US Patent Application Publication 20120277764). 
Regarding claim 40, Anderson teaches a surgical system comprising: a system base; a support stand coupled to the system base (Figures 1 and 2, although the base and stand are not shown, the operating table would necessarily include a stand and a base in order to sit at the height shown in Figure 2); a surgical bed (Figure 1; O) supported by the support stand, wherein the surgical bed is configured to support a weight of a patient (Figure 1; P); a first rail portion (Figure 2; 36)running along a first edge of the surgical bed; a first mechanical arm(Figure 1; 4, top right) supported by the first rail portion; a second rail portion (Figures 1 and 2, although not directly shown in Figures 1 and 2, there would be a second rail on the left side of the bed in order to attach the left shown 4) running along a second edge of the surgical bed; a second mechanical arm (Figure 1; 4, left) supported by the second rail portion; and control electronics (Figure 1; C) configured to: robotically actuate the first mechanical arm to perform a laparoscopic procedure on the patient supported by the surgical bed (Paragraph 44), and robotically actuate the second mechanical arm to perform an endoluminal procedure on the patient supported by the surgical bed  (Paragraph 44 says that the system can perform endoscopic procedures, and procedures such as colonoscopy are endoscopic procedures). Examiner further notes that the performance of specific procedures is intended use, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Anderson does not specifically teach the control electronics are configured to robotically translate the first mechanical arm along the first rail portion to a location where the first mechanical arm can access an abdomen of the patient supported by the surgical bed, robotically translate the second mechanical arm along the second rail portion to a location where the second mechanical arm can access an anatomical lumen of the patient supported by the surgical bed. Cooper teaches a power controlled translation of a robotic arm along a rail (Figures 8a and 8b, and Paragraphs 58-60 describe the robotic arms mounted via slidable carriage 110 on the rail 108 shown in Figures 8a/8b being translated along the rail horizontally in the direction of OP1). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manually translatable manipulators of Anderson to be power controlled and operated in order to reduce physical work by the caregiver and allow greater range of motion remotely during surgeries.
Regarding claim 41, Anderson, as modified, teaches the first edge of the surgical bed is opposite the second edge of the surgical bed (Figure 1; left and right edges of bed).
Regarding claim 42, Anderson, as modified, teaches the location where the first mechanical arm is translated is around the abdomen of the patient, and the location where the second mechanical arm is translated is below the abdomen of the patient (Figure 1; 4, top right as shown, and 4 left can access below the abdomen).
Regarding claim 44, Anderson, as modified, teaches a rigid laparoscopic instrument (Paragraph 44 and 60); and an endoscopic device (Paragraph 55), wherein the control electronics are configured to: control the rigid laparoscopic instrument with an instrument device manipulator at a distal end of the first mechanical arm (Paragraph 48), and control the endoscopic device with an instrument device manipulator at a distal end of the second mechanical arm (Paragraph 48).
Regarding claim 45,  Anderson, as modified, teaches a third mechanical arm (Figure 1; 4, bottom right) supported by the first rail portion; and a fourth mechanical arm supported by the second rail portion (Paragraph 45 says that the exact number of manipulator assemblies can depend on the procedure and so any number could be included on the table, and as they are translatable and moveable about the rails of the table two could be placed near the abdomen and two near whichever lumen was desired), wherein the control electronics are configured to: robotically actuate both the first and third mechanical arms to perform the laparoscopic procedure on the patient supported by the surgical bed (Paragraph 44 and Figure 1; as shown), and robotically actuate both the second and fourth mechanical arms to form a virtual rail and guide an endoscopic device into the anatomical lumen of the patient supported by the surgical bed (Paragraph 44 says that the system can perform endoscopic procedures, and procedures such as colonoscopy are endoscopic procedures, see also Paragraphs 45 and 48). Anderson, as modified, does not teach the control electronics are configured to robotically translate the third mechanical arm along the first rail portion to a location around where the third mechanical arm can access the abdomen of the patient supported by the surgical bed, robotically translate the fourth mechanical arm along the second rail portion to a location where the fourth mechanical arm can access the anatomical lumen of the patient supported by the surgical bed. Cooper teaches a power controlled translation of a robotic arm along a rail (Figures 8a and 8b, and Paragraphs 58-60 describe the robotic arms mounted via slidable carriage 110 on the rail 108 shown in Figures 8a/8b being translated along the rail horizontally in the direction of OP1). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manually translatable manipulators of Anderson, as modified, to be power controlled and operated in order to reduce physical work by the caregiver and allow greater range of motion remotely during surgeries.
Regarding claim 46,  Anderson, as modified, teaches the location where the first mechanical arm is translated is a location along the first rail portion that is beside the first edge of the surgical bed (Figure 1; 4 top right as shown), and -6-Application No.: Unassigned Filing Date:Unassignedthe location where the second mechanical arm is translated is a location along the second rail portion that extends beyond the second edge of the surgical bed (Figures 1 and 2, depending on the way that 4 was turned, it could be at an edge or, if turned 180 degrees from the positioning shown in Figure 1, would be beyond the edge).
Regarding claim 48, Anderson does not teach moving the first mechanical arm to the first location includes robotically translating the first mechanical arm along a first rail portion to the first location; and moving the second mechanical arm to the second location includes robotically translating the second mechanical arm along a second rail portion to the second location. Cooper teaches a power controlled translation of a robotic arm along a rail (Figures 8a and 8b, and Paragraphs 58-60 describe the robotic arms mounted via slidable carriage 110 on the rail 108 shown in Figures 8a/8b being translated along the rail horizontally in the direction of OP1). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manually translatable manipulators of Anderson to be power controlled and operated in order to reduce physical work by the caregiver and allow greater range of motion remotely during surgeries.
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Application Publication 20060161136) in view of Cooper (US Patent Application Publication 20120277764) further in view of Coste-Maniere (US Patent Application Publication 20070293734).
Regarding claim 43, Anderson, as modified, does not specifically teach the endoluminal procedure performed by the second mechanical arm is a urological procedure, a ureteroscopy, a hysteroscopy, a colonoscopy, a bronchoscopy, or a gastro-intestinal procedure. Coste-Maniere teaches performing a hysteroscopy via a manipulator (Paragraph 8 “this type of endoscopic technique is employed in, for example, arthroscopy, retroperitoneoscopy, pelviscopy, nephroscopy, cystoscopy, cistemoscopy, sinoscopy, hysteroscopy, urethroscopy, and the like”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the endoluminal procedure of Anderson, as modified, to be a hysteroscopy as in Coste-Maniere because the performance of specific procedures is intended use, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673